DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-22 are pending.
Priority
3.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 16/701,389, filed on 12/03/2019, which is a divisional of U.S. Non-provisional Application No. 15/869,455, filed on 01/12/2018, which is a divisional of U.S. Non-provisional Application No. 14/652,887, filed on 06/17/2015, which is a national stage entry of PCT/US2013/075294, filed on 12/16/2013, which claims domestic priority to U.S. Provisional Application No. 61/745,219, filed on 12/21/2012.
Information Disclosure Statement
4.	The IDS filed on 05/11/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2-6 and 8-13, the claims recite the phrase "further comprising..." followed by "residue differences" in amino acid residues that include amino acid residues which are already recited in claim 1.  It is unclear how the same residue can have multiple differences in addition to the differences already claimed in claim 1.  Furthermore, since dependent claims 2-6 and 8-13 recite the differences as alternative or optional, it is unclear whether these mutations are required.  It is suggested that applicants amend those claims reciting “further comprising” and containing mutations that are already recited in claim to either amend the claims to remove the recitation of the term “further” or remove the redundant mutations.  It is suggested that applicants clarify the meaning of the claims.
	Further regarding claim 12, the recitation of the phrase “converting compound (2) to compound (1)” is indefinite because it is unclear what the metes and bounds of this phrase is intended to encompass.  It is unclear what is meant structurally by the terms “compound (2)” and “compound (1)”. While it is acknowledged that the disclosure provides examples of “compound (2)” and “compound (1)”, it is noted that these structures are merely exemplary and non-limiting.  It is suggested that applicants incorporate the structures of those compounds disclosed in the specification.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a), or First Paragraph
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
8.	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1-9 and 13-20 are drawn to an engineered polynucleotide encoding an engineered polypeptide having transaminase activity, wherein said engineered polypeptide comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO:  2 and one or more residue differences as compared to SEQ ID NO:  2 at residue positions selected from:  X19, X21, X34, X53, X56, X73, X86, X88, X107, X113, X147, X155, X165, X171, X178, X233, X251, X259, X268, X277, X286, X312, X36, X317, X358, X366, X383, X399, X414, X415, X417, X426, X434, and X450 and expression vectors and host cells comprising said engineered polynucleotide.  
	Claim 10 is drawn to the engineered polynucleotide of claim 1, wherein said engineered polypeptide has at least 1.2 fold increased stability as compared to the polypeptide of the amino acid sequence of SEQ ID NO:  4, wherein said engineered polypeptide further comprises on or more amino acid residue mutations at positions corresponding to positions X34T, X107G, X113L, X147H, X155V, X233T/V, X383I/V, and X450S of the amino acid sequence of SEQ ID NO:  2.
	Claim 11 is drawn to the engineered polynucleotide of claim 1, wherein said engineered polypeptide has at least 1.2 fold increased stability as compared to the polypeptide of the amino acid sequence of SEQ ID NO:  4, wherein said engineered polypeptide further comprises on or more amino acid residue mutations at positions corresponding to positions selected from X56A, X86S, X88H, X153C, X415H, and X417T of the amino acid sequence of SEQ ID NO:  2.
	Claim 12 is drawn to the engineered polynucleotide of claim 1, wherein said engineered polypeptide has increased enantioselectivity as compared to the polypeptide of the amino acid sequence of SEQ ID NO:  4 in converting compound (2) to compound (1), wherein said engineered polypeptide further comprises the amino acid residue mutations at positions corresponding to positions X57F and X153C of the amino acid sequence of SEQ ID NO:  2.
	Claims 21-22 are drawn to a method for preparing an engineered polypeptide, comprising culturing the host cell of claim 20 under conditions suitable for expression of said engineered polypeptide.
	In this case, the specification discloses an actual reduction to practice of the following representative species of the genus "engineered polynucleotides encoding polypeptides having transaminase activity" as encompassed by the claims (i.e. engineered polynucleotides encoding polypeptides comprising the amino acid sequence of SEQ ID NO:  2, wherein amino acid residues corresponding to amino acids at positions 18, 19, 21, 31, 34, 53, 56, 57, 73, 86, 88, 107, 113, 146, 147, 153, 155, 163, 165, 171, 178, 190, 206, 228, 233, 235, 244, 251, 259, 268, 277, 286, 312, 314, 315, 316, 317, 319, 323, 358, 366, 383, 395, 399, 414, 415, 417, 424, 426, 427, 434, and 450).  There are no other drawings or structural formulas disclosed of engineered polynucleotides encoding said polypeptides having transaminase activity as encompassed by the claims.  Furthermore, there are no other drawings or structural formulas disclosed of engineered polynucleotides encoding polypeptides having transaminase activity and increased stability and enantioselectivity as encompassed by the claims.  A “representative number of species” means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed.Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” Jn re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
	The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function.
	There is no prior-art or disclosed teaching regarding the infinite number of amino acids that can vary in any transaminase by either conservative or non-conservative substitutions, deletions, or insertions and still result in a polypeptide that has the desired activity.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, written description for a “representative set” of engineered polynucleotides encoding transaminases that are recited in the claims is absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
B.	Scope of Enablement
9.	Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an engineered polynucleotide encoding a polypeptide having transaminase activity comprising the amino acid sequence of SEQ ID NO:  2, wherein an amino acid residue at the position corresponding to positions 18, 19, 21, 31, 34, 53, 56, 57, 73, 86, 88, 107, 113, 146, 147, 153, 155, 163, 165, 171, 178, 190, 206, 228, 233, 235, 244, 251, 259, 268, 277, 286, 312, 314, 315, 316, 317, 319, 323, 358, 366, 383, 395, 399, 414, 415, 417, 424, 426, 427, 434, and 450 of SEQ ID NO:  2 are mutated, does not reasonably provide enablement for all engineered polynucleotides encoding a polypeptide having transaminase activity, and methods of making and using said polypeptides as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claims 1-9 and 13-20 are drawn to an engineered polynucleotide encoding an engineered polypeptide having transaminase activity, wherein said engineered polypeptide comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO:  2 and one or more residue differences as compared to SEQ ID NO:  2 at residue positions selected from:  X19, X21, X34, X53, X56, X73, X86, X88, X107, X113, X147, X155, X165, X171, X178, X233, X251, X259, X268, X277, X286, X312, X36, X317, X358, X366, X383, X399, X414, X415, X417, X426, X434, and X450 and expression vectors and host cells comprising said engineered polynucleotide.  
	Claim 10 is drawn to the engineered polynucleotide of claim 1, wherein said engineered polypeptide has at least 1.2 fold increased stability as compared to the polypeptide of the amino acid sequence of SEQ ID NO:  4, wherein said engineered polypeptide further comprises on or more amino acid residue mutations at positions corresponding to positions X34T, X107G, X113L, X147H, X155V, X233T/V, X383I/V, and X450S of the amino acid sequence of SEQ ID NO:  2.
	Claim 11 is drawn to the engineered polynucleotide of claim 1, wherein said engineered polypeptide has at least 1.2 fold increased stability as compared to the polypeptide of the amino acid sequence of SEQ ID NO:  4, wherein said engineered polypeptide further comprises on or more amino acid residue mutations at positions corresponding to positions selected from X56A, X86S, X88H, X153C, X415H, and X417T of the amino acid sequence of SEQ ID NO:  2.
	Claim 12 is drawn to the engineered polynucleotide of claim 1, wherein said engineered polypeptide has increased enantioselectivity as compared to the polypeptide of the amino acid sequence of SEQ ID NO:  4 in converting compound (2) to compound (1), wherein said engineered polypeptide further comprises the amino acid residue mutations at positions corresponding to positions X57F and X153C of the amino acid sequence of SEQ ID NO:  2.
	Claims 21-22 are drawn to a method for preparing an engineered polypeptide, comprising culturing the host cell of claim 20 under conditions suitable for expression of said engineered polypeptide.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: The scope of claimed polynucleotides encoding polypeptides having transaminase activity, increased stability and increased enantioselectivity that can accept up to 20% sequence variation are structurally unlimited.
The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of engineered polynucleotides encoding polypeptides having transaminase activity, i.e. engineered polynucleotides encoding polypeptides comprising the amino acid sequence of SEQ ID NO:  2, wherein amino acid residues corresponding to amino acids at positions 18, 19, 21, 31, 34, 53, 56, 57, 73, 86, 88, 107, 113, 146, 147, 153, 155, 163, 165, 171, 178, 190, 206, 228, 233, 235, 244, 251, 259, 268, 277, 286, 312, 314, 315, 316, 317, 319, 323, 358, 366, 383, 395, 399, 414, 415, 417, 424, 426, 427, 434, and 450.  Other than these working example, the specification fails to disclose any other working examples of engineered polynucleotides encoding polypeptides as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to SEQ ID NO: 2 that maintain the desired activity and functional properties of increased stability and increased enantioselectivity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11.	Claim(s) 1-5 and 10-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dhawan et al. (WO 2010/081053 A2; cited on IDS filed on 05/11/2021).
12.	Claims 1-5 and 10-20 are drawn to an engineered polynucleotide encoding an engineered polypeptide having transaminase activity, wherein said engineered polypeptide comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO:  2 and one or more residue differences as compared to SEQ ID NO:  2 at residue positions selected from:  X19, X21, X34, X53, X56, X73, X86, X88, X107, X113, X147, X155, X165, X171, X178, X233, X251, X259, X268, X277, X286, X312, X36, X317, X358, X366, X383, X399, X414, X415, X417, X426, X434, and X450 and expression vectors and host cells comprising said engineered polynucleotide.  
	
	Claims 21-22 are drawn to a method for preparing an engineered polypeptide, comprising culturing the host cell of claim 20 under conditions suitable for expression of said engineered polypeptide.
13.	With respect to claim 1, Dhawan et al. teach an engineered polynucleotide encoding engineered transaminase enzyme shaving improved properties as compared to a naturally occurring wild-type transaminase enzymes wherein said transaminase enzyme comprises an amino acid sequence that is 100% identical the amino acid sequence of SEQ ID NO:  2 and includes substitutions as positions corresponding to positions 21, 56, 86, 11, 147, 233, 316, 317, 415, 417, and 434 of the transaminase [see Abstract; paragraphs 0011-0014; 0218; alignment attached as APPENDIX A].  Dhawan et al. teach that these substitutions result in improvements in enzyme activity, increases in stereoselectivity, stereospecificity, thermostability, solvent stability, and/or substrate binding, or reduced substrate and/or product inhibition in the production of chiral amines [see paragraphs 0011 and 0014].
	With respect to claim 2, Dhawan et al. teach the engineered polynucleotide wherein said engineered polypeptide further comprises one or more amino acid residue mutations at positions corresponding to positions selected from X317 [see paragraphs 0012, 0115 and 0218].
With respect to claim 3, Dhawan et al. teach the engineered polynucleotide wherein said one or more amino acid residue mutations are selected from X56, X147, and X153, where position 56 is an aliphatic residue, position 147 is a non-polar residue, and position 153 is a cysteine [see paragraphs 0012, 0114-0115 and 0218].  Although Dhawan et al. does not explicitly teach that position 56 is mutated to an alanine, one of ordinary skill can envision an alanine residue at position 56 given that Dhawan et al. states that an aliphatic residue is substituted in this position and alanine is an aliphatic residue.  See MPEP 2131.02.III.
With respect to claim 4, Dhawan et al. teach the engineered polynucleotide wherein said engineered polypeptide further comprises one or more amino acid residue mutations at the positions corresponding to positions X31, X57, X86, X153 and X417, wherein the mutation is F or L at position 57, S or N at position 86, A at position 153 and T at position 417 [see paragraphs 0012, 0114-0115 and 0218].
With respect to claim 5, Dhawan et al. teach the engineered polynucleotide wherein said engineered polypeptide further comprises one or more amino acid residue mutations at the positions corresponding to positions X31, X56, X57, X86, X153, AND X417, wherein the mutation is at position 56 is an aliphatic residue, the mutation at position 57 is L, the mutation at position 86 is S, the mutation at position 153 is a cysteine, the mutation at position 417 is T [see paragraphs 0012, 0114-0115 and 0218]. Although Dhawan et al. does not explicitly teach that position 56 is mutated to an alanine, one of ordinary skill can envision an alanine residue at position 56 given that Dhawan et al. states that an aliphatic residue is substituted in this position and alanine is an aliphatic residue.  See MPEP 2131.02.III.
With respect to claim 10, Dhawan et al. teach the engineered polynucleotide wherein said engineered polypeptide has at least 1.2 fold increased stability and comprises one or more amino acid residue mutations at positions X113, X147, and X233, wherein the substation at 233 is T [see paragraphs 0014; 0112-0115; 0218].
With respect to claim 11, Dhawan et al. teach the engineered polynucleotide wherein said engineered polypeptide has at least 1.2 fold increased stability and comprises one or more amino acid residue mutations at positions X56, X86, X415, and X417, wherein position 56 is an aliphatic residue, position 86 is S, and 417 is T [see paragraphs 0014; 0112-0115; 0218].  Although Dhawan et al. does not explicitly teach that position 56 is mutated to an alanine, one of ordinary skill can envision an alanine residue at position 56 given that Dhawan et al. states that an aliphatic residue is substituted in this position and alanine is an aliphatic residue.  See MPEP 2131.02.III.
With respect to claim 12, Dhawan et al. teach the engineered transaminase has increased enantioselectivity wherein the amino acid sequence further comprises one or more residue differences at position X57 and position X153, wherein position 57 is F and position 153 is C at position 316 [see paragraphs 0014; 0112-0115; 0218].  Although Dhawan et al. does not explicitly teach wherein the increased enantioselectivity in converting compound (2) to compound (1) in view of the indefiniteness of this limitation, Dhawan et al. structurally meets the limitations, and therefore, it is the examiners’ position that this feature would be inherent to the transaminase of Dhawan et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 13, Dhawan et al. teach the engineered polynucleotide encoding the transaminase wherein the amino acid sequence further comprises a residue difference selected from position 21, 31, 56, 57, 86, 113, 147, 153, 228, 233, 314, 316, 317, 319, 415, 417, and 434, wherein position 21 is a polar residue, wherein position 56 is an aliphatic residue, position 57 is cysteine or F, position 86 is S or N, position 113 is C, position 147 is a non-polar residue, position 153 is A, V, or C, position 228 is G, position 233 is T, position 317 is L, position 319 is non-polar or polar residue, position 415 is a non-polar residue, and position 417 is T [see paragraphs 0112-0115].  Although Dhawan et al. does not explicitly teach the specific mutations at positions 21, 56, 147, 319 and 415, one of ordinary skill can envision these residues at these positions given that Dhawan et al. teach residue properties that can be substituted in this position and the claimed residues fall within the categories of these residues.  See MPEP 2131.02.III.
	With respect to claim 14, Dhawan et al. teach the engineered polynucleotide encoding a polypeptide wherein the amino acid sequence does not comprise a residue difference at positions 9, 45, 177, 211, 294, 324, and 391 [see paragraphs 0112-0115].  Although Dhawan et al. teach substitutions at these positions, Dhawan et al. teach these substitutions along with other substitutions wherein the substitutions can be one or more of the substitutions.  In other words, Dhawan et al. discloses embodiments that would exclude these residue differences.
	With respect to claim 15, Dhawan et al. teach the engineered polynucleotide wherein said polypeptide is immobilized on a solid support [see paragraph 0215].
	With respect to claim 16, Dhawan et al. teach wherein the solid support can be composed of polystyrene, polyethylene, polypropylene, polyfluoroethylene, polyethyleneoxy, and polyacrylamide, as well as co-polymers and grafts thereof [see paragraph 0215].
	With respect to claim 17, Dhawan et al. teach an expression vector comprising the polynucleotide encoding the transaminase [see paragraph 0229].
	With respect to claim 18, Dhawan et al. teach wherein the expression vector comprises a control sequence [see paragraphs 0229-0233].
	With respect to claims 19 and 20, Dhawan et al. teach a host cell comprising the polynucleotide encoding the transaminase and the expression vector comprising the polynucleotide encoding the transaminase [see paragraphs 0229-0233 and 0257].
	With respect to claim 21, Dhawan et al. teach methods for preparing the engineered transaminase by culturing a host cell under conditions for expression of the polypeptide [see paragraphs 0260-0265].
	With respect to claim 22, Dhawan et al. teach methods for isolating the engineered transaminase [see paragraphs 0260-0265].
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23 of U.S. Patent No. 9,902,943. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-23 of the ‘943 patent recite polynucleotides encoding an engineered polypeptide having transaminase activity, wherein said engineered polypeptide comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  2, wherein amino acid residues at the positions corresponding to positions 57 and 316 of SEQ ID NOO:  2 are mutated in said engineered polypeptide, and further wherein said residue at position corresponding to position 316 of the amino acid sequence of SEQ ID NO:  2 is selected from cysteine, phenylalanine, glycine, asparagine, serine, and threonine and recite expression vectors and host cells comprising said polynucleotides and methods for expressing and isolating said polypeptide.
16.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23 of U.S. Patent No. 10,526,587. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-23 of the ‘587 patent recite polynucleotides encoding an engineered polypeptide having transaminase activity, wherein said engineered polypeptide comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  2, wherein amino acid residues at the positions corresponding to positions 323 and 316 of SEQ ID NO:  2 are mutated in said engineered polypeptide and recite expression vectors and host cells comprising said polynucleotides and methods for expressing and isolating said polypeptide.
17.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23 of U.S. Patent No. 11,034,939. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-23 of the ‘939 patent recite polynucleotides encoding an engineered polypeptide having transaminase activity, wherein said engineered polypeptide comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO:  2, wherein amino acid residue at the position corresponding to position 414 of SEQ ID NO:  2 are mutated in said engineered polypeptide and recite expression vectors and host cells comprising said polynucleotides and methods for expressing and isolating said polypeptide.
Conclusion
18.	Status of the claims:	Claims 1-22 are pending.
	Claims 1-22 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A 
Dhawan et al. with SEQ ID NO:  2
Query Match             100.0%;  Score 2393;  DB 17;  Length 453;
  Best Local Similarity   100.0%;  
  Matches  453;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLLNMV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNKPQSWETRAETYSLYGFTDMPSLHQRGTVVVTHGEGPYIVDVHGRRYLDANSGLLNMV 60

Qy         61 AGFDHKGLIDAAKAQYERFPGYHAFSGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGFDHKGLIDAAKAQYERFPGYHAFSGRMSDQTVMLSEKLVEVSPFDSGRVFYTNSGSEA 120

Qy        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGKPYNSVFGLPLPGFLHLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NDTMVKMLWFLHAAEGKPQKRKILTRWNAYHGATAVSASMTGKPYNSVFGLPLPGFLHLT 180

Qy        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CPHYWRYGEEGETEEQFVARLARELEETIQKEGADTIAGFFAEPVMGAGGVIPPAKGYFQ 240

Qy        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AILPILRKYDIPVISDEVICGFGRTGNTWGCVTYDFTPDAIISSKNLTAGFFPVGAVILG 300

Qy        301 PELSKRLETAIEAIEEFPHGFTAGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PELSKRLETAIEAIEEFPHGFTAGGHPVGCAIA LKAIDVVMNEGLAENVRRLAPRFEERL 360

Qy        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KHIAERPNIGEYRGIGFMWALEAVKDKASKAPFDGNLSVSERIANTCTDLGLICRPLGQS 420

Qy        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453
              |||||||||||||||||||||||||||||||||
Db        421 VVLCPPFILTEAQMDEMFDKLEKALDKVFAEVA 453